Citation Nr: 9918540	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  97-28 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected malaria, currently rated noncompensably 
disabling. 


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to November 
1943.

The appeal arises from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in pertinent part denying an 
increase from the noncompensable rating then assigned for 
malaria. 

Following proper appeal by the veteran, the Board in July 
1998, in pertinent part, remanded the case for development of 
the malaria claim.  


FINDING OF FACT

The veteran does not suffer from active malaria or any 
residuals of malaria.


CONCLUSION OF LAW

The schedular requirements for a rating in excess of zero 
percent for malaria have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.31, 
4.88b, Diagnostic Code 6304 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from April 1941 to November 
1943.

As an initial matter, the Board notes the veteran's 
contention within a statement submitted on August 13, 1997, 
that he was not given adequate notice of the reduction in 
rating for his malaria to zero percent in the 1940's.  The 
Board finds this contention to be without merit.  The claims 
file contains a May 15, 1947, letter, addressed to the last 
address of record for the veteran, informing the veteran of 
the intention to reduce his benefit effective July 31, 1947, 
and plainly stating the reason for the reduction, namely, 
that the veteran's malaria was no longer disabling.  The 
letter was not returned undeliverable, and there is no 
indication in the record of the veteran's failure to receive 
the letter.  

The Board finds the appellant's claim for an increased rating 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in 
that his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  This finding is based on the appellant's 
evidentiary assertion that his service-connected disability 
has increased in severity.  Proscelle v. Derwinski, 1 
Vet.App. 629 (1992);  King v. Brown, 5 Vet.App. 19 (1993).  
Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§  5107.  The Board is satisfied that all available evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Malaria is rated under Diagnostic Code 6304.  Under that 
code, when malaria is present as an active disease, a 100 
percent rating is assigned.  The presence of active disease 
is confirmed by malarial parasites in blood smears.  
38 C.F.R. § 4.88b, Diagnostic Code 6304 (1998).  The rating 
code contains no specific rating for inactive malaria.  
However, the regulatory note associated with the Code 
provides that residuals of malaria such as liver or spleen 
damage are rated under the appropriate system.  A 
noncompensable (zero percent) evaluation may be assigned if 
the requirements of a compensable evaluation are not met and 
the code in question provides no criteria for a 
noncompensable rating.  38 C.F.R. § 4.31 (1998) 

The claims file as a whole contains no evidence of any 
diagnosis or treatment for any active malaria or residuals of 
malaria subsequent to service.  On VA examination in 
September 1944, a blood smear was negative for malarial 
parasites.  It was noted on examination that malaria was not 
found.  The digestive system and spleen were noted to be 
normal on that examination as well as on a subsequent VA 
examination in March 1947.

In December 1998 the veteran was afforded a VA examination to 
assess the current nature and extent of any malaria or any 
residuals thereof.  The veteran denied any recurrences or 
flares of his malaria, but complained of significant sweating 
at times, which symptom the veteran described as being 
present for a great many years.  Objectively, no significant 
clinical findings were present.  The abdomen was 
unremarkable; there was neither hepatomegaly nor 
splenomegaly.  The extremities showed no clubbing, cyanosis, 
or edema.  The head was unremarkable and the neck was supple.  
The examiner assessed only a history of malaria with no clear 
clinical recurrence.  

Upon blood testing in association with the December 1998 VA 
examination for compensation purposes, CBC was essentially 
within normal limits with a hemoglobin 13.8 and a white blood 
cell count of 4.5.  Liver function studies were normal in all 
respects, with total bilirubin normal at 0.5 and transaminase 
levels within normal limits.  No active parasites were 
identified.  The laboratory examiner assessed that there was 
no evidence of clinical recurrence of the malaria.  

The veteran has not asserted that he suffers from any 
disabling symptoms medically associated with malaria.  The 
increased sweating suffered for many years as reported by the 
veteran at the December 1998 VA examination was not medically 
associated with the veteran's history of malaria.  Lay 
testimony is not competent evidence to support contentions of 
medical causation or medical diagnosis; competent medical 
evidence is required.  See Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  Accordingly, the veteran's medically 
unsupported lay statements regarding excessive sweating are 
insufficient to establish any active malaria, or residuals 
thereof, to support the increased rating claim.  

In the absence of any cognizable evidence of active malaria 
or residuals of malaria, the preponderance of the evidence is 
against the claim.  Therefore, the benefit of the doubt 
doctrine does not apply, and the claim for an increase above 
the noncompensable rating currently assigned for malaria must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§  4.88b, 4.31, 
Diagnostic Code 6304; Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to an increase above the noncompensable rating 
currently assigned for malaria is denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

